In three related proceedings pursuant to Social Services Law § 384-b to terminate the father’s parental rights on the ground of abandonment, the father appeals, as limited by his brief, from so much of an order of fact-finding and disposition (one paper) of the Family Court, Dutchess County (Sammarco, J.), entered June 6, 2012, as, after a fact-finding hearing, found that he abandoned the subject children, terminated his parental rights, and transferred custody and guardianship of the subject children to the Dutchess County Department of Social Services.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The petitioner established by clear and convincing evidence that the father abandoned the subject children by failing to communicate with the petitioner or the subject children during the six-month period immediately preceding the filing of the petitions (see Social Services Law § 384-b [4] [b]; Matter of Angela Simone S. [Simone M.], 107 AD3d 901 [2013]; Matter of Jessie Skyler D. [Donna S.], 88 AD3d 703, 704 [2011]).
Under the circumstances of this case, the Family Court providently exercised its discretion in determining that a dispositional hearing was not required prior to the termination of the father’s parental rights (see Matter of Xtacys Nayarie M. [Jose Ruben M.], 74 AD3d 970, 971 [2010]; Matter of Thomas Z., 4 AD3d 372, 373 [2004]; Matter of Tashara B., 299 AD2d 356 [2002]; Matter of Little Flower Children’s Servs. v Clinton Tracy M., 222 AD2d 507 [1995]). Angiolillo, J.P, Hall, Austin and Miller, JJ., concur.